Citation Nr: 0832824	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  99-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 2, 1997, 
for the grant of a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 through June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  On April 2, 1997, the veteran filed a formal claim for 
TDIU.

2.  On March 5, 1997, the veteran was admitted to a VA 
hospital for treatment of his service connected psychiatric 
disabilities, and it was noted at that time that he was 
totally and permanently disabled due to his chronic 
psychiatric disorder, as well as unemployable indefinitely 
and permanently.

 
CONCLUSION OF LAW

The veteran is entitled to an effective date of March 5, 
1997, for the grant of TDIU. 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for the 
award of a total rating for compensation purposes based upon 
individual unemployability (TDIU).  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400 (2007).  A "claim"' is defined in 
VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (2007).  An informal claim is "[a]ny communication 
or action indicating intent to apply for one or more 
benefits." 38 C.F.R. § 3.155(a) (2007).  Significantly, such 
an informal claim must identify the benefit sought. Id. VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

The general rule with respect to the effective date for an 
award of increased compensation, including TDIU, is that the 
effective date of such award "shall not be earlier than the 
date of receipt of application therefore." 38 U.S.C.A. § 
5110(a) 
(West 2002). See 38 C.F.R. § 3.400(o)(1) (2007).  An 
exception to that rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2) (West 2002). 
See 38 C.F.R. § 3.400(o)(2) (2007); Harper v. Brown, 10 Vet. 
App. 125 (1997).

The veteran contends that he is entitled to an effective date 
earlier than April 2, 1997, for the award of TDIU.  He 
specifically alleges that he is entitled to TDIU as of the 
date of his discharge from service in 1970.  See May 1998 
notice of disagreement.  He did not, however, file a claim 
for an unemployability rating until April 1997.  The current 
effective date for TDIU is based on the date of receipt of 
the veteran's claim for TDIU.  The date stamp on the back of 
the statement indicating that the veteran feels he is 
entitled to "unemployability" shows April 2, 1997.  
Accordingly, the Board determines that April 2, 1997, is the 
date of receipt of the TDIU claim for purposes of assigning 
an effective date.  Thus, the earliest the veteran could be 
entitled to TDIU would be within the year prior to April 2, 
1997, if the evidence shows that his inability to follow a 
substantially gainful occupation became factually 
ascertainable during that time.

VA treatment records dated during the year prior to April 2, 
1997, reveal that he was treating in a VA mental health 
clinic to maintain his medication and control over his 
psychiatric disability.  At a June 1996 screening interview, 
he indicated that he had taken the same medication since 
1977, and the physician noted "no significant psychiatric 
problem identified."  There was no indication at that time 
that the veteran was unemployable.  There is no medical 
evidence showing unemployability in the record for the 
remainder of 1996.  In March 1997, however, the veteran was 
admitted to the VA Medical Center for treatment of his 
schizo-affective disorder, along with various physical 
ailments.  He was noted as friendly, polite, well-behaved, 
and without delusions or hallucinations.  He was, however, 
noted as "unable to take any self care of himself," and 
arrived at the hospital with infections on his skin, chronic 
bronchitis, and several carious teeth.  He was reported as 
keeping to himself and living in his own world.  The 
prognosis on discharge was guarded and the examiner 
specifically stated that the veteran "is considered a 
chronic schizophrenic and is totally and permanently disabled 
due to his chronic psychiatric disorder.  He is unemployable 
indefinitely and permanently."  

The Board finds that at the time of this recorded period of 
hospitalization for the veteran's service-connected 
psychiatric disorder, it became factually ascertainable, 
without a doubt, that he was entitled to TDIU.  This period 
of hospitalization began on March 5, 1997.  Therefore, this 
VA hospital report is construed by the Board as an informal 
claim of entitlement to TDIU.  The date of claim is the date 
of hospital admission, March 5, 1997, and the veteran's award 
of TDIU benefits shall be effective on that date.

The Board has carefully considered the veteran's claim for an 
earlier effective date for TDIU dating back to 1970; however, 
the preponderance of the evidence is against the claim for an 
effective date any earlier than March 5, 1997.  The medical 
record does not show that the veteran's service-connected 
disabilities were of such severity as to render the veteran 
unemployable prior to March 5, 1997.  Moreover, no earlier 
submissions or medical evidence may be construed as an 
informal claim of entitlement to TDIU.  For all of these 
reasons, the Board concludes that an award of TDIU prior to 
March 5, 1997, cannot be granted.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for an earlier effective date 
for TDIU.  Sufficient evidence is available to reach a 
decision and the veteran is not prejudiced by appellate 
review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in February 2007 informing him 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1), and Dingess v. Nicholson, supra.  VA's duty to 
notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d).  Here, the veteran's statements, 
his post-service private and VA treatment records are all 
within the claims folder.  His claims folder was forwarded 
for an evaluation by the Director of Compensation and Pension 
regarding the issue of an earlier effective date, and that 
report is also of record.

The veteran has not notified VA of any additional relevant 
evidence.  VA has done everything reasonably possible to 
assist the veteran.  A remand for further development of this 
claim would serve no useful purpose.  VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.


ORDER

An effective date of March 5, 1997, for an award of TDIU is 
granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


